Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15, 19, 20, 23, 26, 29-32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sizemore (7,748,780).
Regarding claim 13, Sizemore discloses a child safety seat comprising: a belt 24 configured to secure a child to the child safety seat 12, the belt attached to the child safety seat at a first end of the belt and configured at a second end of the belt to anchor into a lock 29, wherein a location of the first end of the belt is adjustable between a plurality of locations (see figure A below); and an insert 10 including: a head region 37 configured to accommodate a head of the child, a trunk region 38 configured to accommodate a portion of a body of the child, and an energy-transferring element 42, 44 extending from the trunk region, wherein a recess 126, 127 is formed between the head region and the trunk region such that the belt can be passed within the recess and thereby maintain the energy-transferring element at a particular position (figure 2 shows the belt being passed while maintaining the side elements in a particular position), and wherein the particular position at which the belt maintains the insert is such that the energy-transferring element is at the shoulder height (figure 2 clearly shows the side elements are at shoulder height of the child) of the child based on a particular size of the child when the child is placed on the insert in the child safety seat.

    PNG
    media_image1.png
    405
    476
    media_image1.png
    Greyscale

Figure A
Regarding claim 15, Sizemore discloses the head region and the trunk region are connected on opposing sides of the recess thereby forming an enclosed slot through which the belt may be passed through.
Regarding claim 19, Sizemore discloses the head region is coupled to the trunk region.
Regarding claim 20, Sizemore discloses the head region is integral with the trunk region.
Regarding claim 23, Sizemore discloses the energy-transferring element (cushion material are resilient) is resilient relative to the head region, and the head region is deformable (cloth are deformable) relative to the energy-transferring element.
Regarding claim 26, Sizemore discloses the head region comprises a middle segment 37 having a first side 41 and a second side 43 opposite from the first side and a first lateral segment extending laterally from the first side and a second lateral segment extending laterally from the second side.
Regarding claim 28, Sizemore discloses the energy-transferring element is a first energy-transferring element 42, the child safety seat further comprising a second energy-transferring element 44 coupled to the trunk region on an opposite side of the trunk region as the first energy-transferring element.
Regarding claim 29, Sizemore discloses a method of adjusting impact protection provided by a child safety seat 12 for a child of a particular size, the method comprising: adjusting a location of a first end of a belt 24 of the child safety seat to a particular location of a plurality of locations (see figure A above), the particular location corresponding to the particular size of the child; positioning an insert 10 in the child safety seat such that the belt passes within a recess 126, 127 of the insert formed between a head region 37 and a trunk region 38 of the insert, the belt thereby maintaining the positioning of the insert, wherein the head region is configured to accommodate a head of the child, and wherein the trunk region is configured to accommodate a portion of a body of the child, the insert further including an energy-transferring element 42, 44 extending from the trunk region, wherein with the first end of the belt at the particular location and the child placed on the insert positioned in the child safety seat, the energy-transferring element is at the shoulder height of the child.
Regarding claim 30, Sizemore discloses the location of the first end of the belt is adjusted prior to positioning the insert in the child safety seat (inherent that it will be adjusted prior to the seat insert).
Regarding claim 31, Sizemore discloses the location of the first end of the belt is adjusted subsequent to the insert being positioned in the child safety seat such that adjusting the location of the first end of the belt adjusts the position at which the belt maintains the insert (it is inherent that the belt needs to be adjusted once the insert it placed).
Regarding claim 32, Sizemore discloses the location of the first end of the belt is adjusted along a lying region of the child safety seat.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, 17, 21, 22, 24, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore in view of Ive (5,916,089).
Regarding claim 14, Ive discloses the energy-transferring element includes a pocket 74 integral with the trunk region and a component contained within the pocket.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ive and use pockets in the invention of Sizemore because it allows the insert to be easily accessed, cleaned, replaced. 
Regarding claim 16, Ive discloses the head region is constructed at least partly of a polyurethane foam (col. 6, lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ive and use polyurethane foam in the invention of Sizemore because it is lightweight and inexpensive.
Regarding claim 17, Ive discloses the energy-transferring element 78 includes a component constructed at least partly of a coarse-poured foam (col. 8, lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ive and use coarse-poured foam in the invention of Sizemore because it is lightweight and inexpensive.
Regarding claim 21, Ive discloses the energy transferring element includes a plurality of pockets (left and right pockets 74), and wherein each pocket of the plurality of pockets contains an inherently stable material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ive and use plurality of pockets in the invention of Sizemore because it allows the insert to be easily accessed, cleaned, replaced. 
Regarding claim 22, Ive discloses the energy-transferring element includes a removable inherently stable material 78.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ive and use stable material in the invention of Sizemore because it is lightweight and inexpensive.
Regarding claim 24, Sizemore as modified with Ive fails to disclose the energy-transferring element has a thickness within a range of 15 mm to 30 mm.
 It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of thickness to achieve maximum comfort with low cost, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 25, Sizemore as modified fails to disclose each of the trunk region and the head region include a foam insert, wherein the foam insert of the head region has a thickness between 10 mm to 40 mm, and wherein the foam insert of the trunk region has a thickness between 5 mm to 20 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of thickness to achieve maximum comfort with low cost, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 27, Ive discloses wherein the middle segment includes a foam insert 23, and wherein the first and second lateral elements are each padded 78.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ive and use foam material in the invention of Sizemore because it is lightweight and inexpensive.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sizemore in view of van Mourik et al. (US 2015/0375641).
Regarding claim 18, van Mourik et al. disclose the energy-transferring element C includes a component constructed at least partly of an expanded polystyrene (para 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of van Mourik et al. and use polystyrene because it is lightweight and inexpensive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636                                                                                                                                                                                         20